Name: Commission Regulation (EEC) No 2713/84 of 26 September 1984 amending for the fifth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 9 . 84 Official Journal of the European Communities No L 258 / 15 COMMISSION REGULATION (EEC) No 2713/84 of 26 September 1984 amending for the fifth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs from the 1981 harvest Held by storage agencies ('), and in particular Article 1 ( 5) thereof , Whereas Article 5 (2) of Commission Regulation (EEC) No 2108 /83 ( :), as last amended by Regulation (EEC) No 121 7/84 ( ! ), provides that the processing security is different depending on the quantity of products bought ; whereas paragraph 4 of the same Article provides that , in order to apply the lowest secu ­ rity, at least 70 % of the products removed from storage shall be in a condition which makes their processing into products for human consumption difficult ; whereas , as a consequence of the age of the products concerned, all the products removed from storage are in a condition such that processing into products for human consumption is rendered diffi ­ cult ; whereas, the processing security can be fixed at the same level ; whereas , as a consequence , the special provisions concerning different rates of security can be repealed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2108 /83 is hereby amended as follows : 1 . Article 5 (2) is replaced by the following : ' 2 . The processing security referred to in Article 1 (4) shall be 20 ECU per 100 kilograms net .' 2 . Article 5 (4) is deleted . 3 . The last subparagraph of Article 8 ( 1 ) is deleted . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Eu ropea n Commun it ies. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 159, 17 . 6 . 1983 , p . 5 . O OJ No L 204, 28 . 7 . 1983 , p . 41 o OJ No L 117, 3 . 5 . 1984 , p . 15 .